Case: 17-50631      Document: 00514464885         Page: 1    Date Filed: 05/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-50631                                FILED
                                  Summary Calendar                           May 9, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BELIA MENDOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CR-416-1


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Following a jury trial, Belia Mendoza was convicted of one count of
conspiracy to defraud the United States and multiple counts of aiding and
assisting in the preparation of a false tax return. On remand, the district court
departed upwardly pursuant to U.S.S.G. § 5K2.21 and resentenced Mendoza
to a total of 96 months of imprisonment. To achieve a total punishment of 96
months, the district court imposed 60 months on Count One and 36 months on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50631     Document: 00514464885      Page: 2   Date Filed: 05/09/2018


                                  No. 17-50631

Counts Two, Five, and Seven to be served concurrently with each other and
consecutively to the sentence imposed on Count One.
      On appeal, Mendoza challenges the substantive reasonableness of her
sentence, arguing that it is greater than necessary to accomplish the
sentencing goals identified by Congress in 18 U.S.C. § 3553(a)(2), and an abuse
of discretion by the district court. She maintains that “[t]here was a plethora
of facts,” and “significant legal authority before the district court supporting a
downward variance.” Mendoza also avers that “[t]he district court’s § 3553
analysis was very short.”
      Substantive reasonableness review, in the context of an upward
departure, requires this court to evaluate both “the district court’s decision to
depart upwardly and the extent of that departure for abuse of discretion.”
United States v. Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir. 2006). There is no
abuse of discretion if the district court’s reasons for the departure: (1) advance
the objectives set forth in 18 U.S.C. § 3553(a)(2), (2) are authorized by
§ 3553(b), and (3) are justified by the facts of the case.      United States v.
Saldana, 427 F.3d 298, 310 (5th Cir. 2005). “The fact that the appellate court
might reasonably have concluded that a different sentence was appropriate is
insufficient to justify reversal of the district court.” Gall v. United States, 552
U.S. 38, 51 (2007).
      Mendoza’s arguments amount to a mere disagreement with the district
court’s assessment of the factors, which does not establish that her sentence is
substantively unreasonable. See id. Considering the deference owed to the
district court, Mendoza has failed to show an abuse of discretion. See Gall, 552
U.S. at 51; Zuniga-Peralta, 442 F.3d at 347.
      The judgment of the district court is AFFIRMED.




                                        2